          Case 2:20-cv-00439-KJM-AC Document 40 Filed 07/20/21 Page 1 of 2

     CELIA McGUINNESS, Esq. (SBN 159420)
1 ANTHONY GOLDSMITH, Esq (SBN 125621)
  DERBY, McGUINNESS & GOLDSMITH, LLP
2 1999 Harrison St., Suite 1800
     Oakland, CA 94612
3 Telephone: (510) 987-8778
  Facsimile: (510) 359-4419
4 info@dmglawfirm.com
5 Attorneys for Plaintiff
  ERIC KUNKEL
6
7
     Julie R. Trotter, Bar No. 209675
8     jtrotter@calljensen.com
     Michael S. Orr, Bar No. 196844
9     msorr@calljensen.com
     CALL & JENSEN
10   A Professional Corporation
     610 Newport Center Drive, Suite 700
11   Newport Beach, CA 92660
     Tel: (949) 717-3000
12   Fax: (949) 717-3100
13 Attorneys for Defendants
   7-ELEVEN, INC., THE SOUTHLAND CORPORATION,
14 AND GURVINDER SINGH SAHOTA
15
16                                 UNITED STATES DISTRICT COURT

17                                EASTERN DISTRICT OF CALIFORNIA
18
      ERIC KUNKEL,                                          Case No.      2:20-cv-00439 KJM AC
19
20                  Plaintiff,                              ORDER GRANTING SECOND JOINT
                                                            STIPULATION TO EXTEND DISCOVERY
21                  vs.                                     AND PRETRIAL DEADLINES

22
      7-ELEVEN, INC.; THE
23    SOUTHLANDCORPORATION; GURPAL
24    GREWAL, as an individual and dba 7-
      ELEVEN;MANJIT GREWAL, as an individual
25    and dba 7-ELEVEN; and GURVINDER SINGH
      SAHOTA, as an individual and dba 7-ELEVEN,
26
                    Defendants.
27
28

                                                         -1-
                                      Order Stipulation to Extend Deadlines
          Case 2:20-cv-00439-KJM-AC Document 40 Filed 07/20/21 Page 2 of 2


 1                                                    ORDER
 2          For GOOD CAUSE shown and for the reason set forth in the stipulation, the below deadlines
 3 are amended as follows:
 4          1. Fact discovery shall be completed by September 6, 2021.
 5          2. Expert disclosures shall be completed by October 14, 2021.
 6          3. Rebuttal expert disclosures shall be completed by November 15, 2021.
 7          4. Expert discovery shall be completed by January 14, 2022.
 8          5. All dispositive motions, except for motions for continuances, temporary restraining orders
 9              or other emergency applications shall be heard by Friday, March 25, 2022.
10          The court grants the deadline extensions as listed in the stipulation, except sets the dispositive
11 motion date for March 25, 2022, as March 11, 2022 is not an available civil law and motion date.
12          IT IS SO ORDERED.
13 DATED: July 19, 2021.
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                            -2-
                                         Order Stipulation to Extend Deadlines
